Beok, J.,
dissenting. — The injury sustained by plaintiff from the nuisance caused by the railroad is continuing; that is, each day plaintiff sustains injury. TIis damages may be recovered in one action for the future continuing damages. .As no action was brought by him or his grantor, no compensation has been given for the damages. His enjoyment of *254the land has been impaired since he became the owner. I know of no reason or principle of law in the way of recovery by him. Merchants’ Union Barb-Wire Co. v. Chicago, R. I. & P. R’y Co., 70 Iowa, 105, establishes a doctrine which supports his right to recovery.